DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 9th, 2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 17th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2003191757), in view of Hofman et al. (WO 0051840), hereinafter Hofman, and Goosen (US 7455490).
Regarding claim 1, Yoshihiro discloses an automated driving vehicle (Yoshihiro, paragraph 10, automated driving in predetermined path with automatic steering), comprising: 
a floor deck (Yoshihiro, 9 in Fig. 1) which has no level difference on an upper surface thereof and is provided to allow the first and second passengers seated on the facing seats to rest their feet (Yoshihiro, floor deck 9 is flat in Fig. 1); and 

a front luggage deck (Yoshihiro, see annotated Fig. 1 below) disposed forward of a front end (Yoshihiro, see annotated Fig. 1 below) of the floor deck in the forward direction of the vehicle, and 
a rear luggage deck (Yoshihiro, see annotated Fig. 1 below) disposed rearward of a rear end (Yoshihiro, see annotated Fig. 1 below) of the floor deck in the rearward direction of the vehicle, wherein 
the floor deck and the luggage deck are so arranged that each of an upper surface (Yoshihiro, see annotated Fig. 1 below) of the front luggage deck and an upper surface (Yoshihiro, see annotated Fig. 1 below) of the rear luggage deck is higher than an upper surface (Yoshihiro, upper surface 9 in Fig. 1) of the floor deck in an up-down direction of the vehicle; wherein, 
the automated driving vehicle is free of a driver's seat that is a seat designated for a driver who performs manual driving of the vehicle to be seated thereon (Yoshihiro, Fig. 1, there is no driver’s seat since it is an automated driving vehicle); 
and spaces above the front and rear luggage decks (Yoshihiro, Fig. 1), which are part of the second front space and second rear space.

    PNG
    media_image1.png
    588
    692
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 1 of Yoshihiro
Yoshihiro fails to disclose a facing-seats arrangement with a front seat assembly and a rear seat assembly, a first front space, a first rear space, a second front space, a second rear space, at least one of the structures from (a) to (h), and the luggage decks each being shorter than the floor deck.
However, Hofman teaches a facing-seats type vehicle (Hofman, Fig. 1) comprising facing seats including: 
a front seat assembly (Hofman, Fig. 1 left seats) which includes at least a front seat (Hofman, 18 in Fig. 1) for a first passenger to be seated thereon and a front backrest (Hofman, see annotated Fig. 1 below) for the first passenger to keep posture, the front seat assembly being disposed to cause the seated first passenger to face a rearward direction (Hofman, see annotated Fig. 1 below) of the vehicle; and 
a rear seat assembly (Hofman, Fig. 1 right seats) which includes at least a rear seat (Hofman, 17 in Fig. 1) for a second passenger to be seated thereon and a rear backrest (Hofman, see annotated Fig. 1 below) for the second passenger to keep posture, the rear seat assembly being disposed to cause the seated second passenger to face a forward direction (Hofman, see annotated Fig. 1 below) of the 

    PNG
    media_image2.png
    549
    528
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 1 of Hofman
Yoshihiro and Hofman are both considered to be analogous to the claimed invention because they are in the same field of compact vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Hofman and configure the vehicle in Yoshihiro to have simply substitute the standing rests, which is in a face-to-face layout, with the facing seats in Hofman. Doing so would provide more comfort to the passenger.
In addition, Goosen teaches a first front space (Goosen, see annotated Fig. 8 below, indicated by the larger rectangle) is provided directly above a front seat facing surface (Goosen, floor deck 22 in Fig. 8), which is part of the upper surface of the floor deck and which faces a bottom surface of the front seat (Goosen, 38 in Fig. 8) in a state of allowing the first passenger to be seated thereon; Goosen also teaches a first rear space in the same way as the first front space.

Goosen further teaches at least one of the structures from (a) to (h). Goosen teaches a front seat variable structure in which in the state of allowing the first passenger to be seated thereon, a rear end of the front seat (Goosen, see annotated Fig. 8 below) is disposed rearward of the front end of the floor deck (Goosen, see annotated Fig. 8 below), the first front space is divided in the up-down direction of the vehicle by the bottom surface of the front seat, the first front space including a space in which no structure (Goosen, space 10 in Fig. 8) is provided between the bottom surface of the front seat in the state of allowing a passenger to be seated thereon and the front seat facing surface, and the front seat is arranged so that an area of the bottom surface of the front seat dividing the first front space when viewed in the up-down direction of the vehicle is changeable (Goosen, Fig. 6-7, seats fold up to change the area).

    PNG
    media_image3.png
    513
    717
    media_image3.png
    Greyscale

Figure 3 Annotated Fig. 8 of Goosen

The combination of Yoshihiro in view of Hofman and Goosen discloses the claimed invention as in claim 1 except for each of the front luggage deck and the rear luggage deck is shorter than the floor deck in a front-rear direction of the vehicle. It would have been an obvious design choice to have each of the luggage decks shorter than the floor deck, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, except for a length between the rear end of the front seat in the state of allowing the first passenger to be seated thereon and the front end of the rear seat in the state of allowing the second passenger to be seated thereon, is shorter than a total length of the front luggage deck and the rear luggage deck. It would have been an obvious design choice to have the length between the rear end of front seat and the front end of rear seat shorter than the total length of the luggage decks, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, wherein, the facing seats are arranged to include only the front seat variable structure (as explained in claim 1 from the teachings of Goosen), only the rear seat 
Regarding claim 13, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 3, but fails to teach the locations of the upper surfaces of the luggage decks relative to the backrests. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each of the upper surfaces of the luggage decks above, same height as, or lower than the backrests, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, but fails to teach the location of the upper surfaces of the luggage decks relative the upper ends of the seats. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each of the upper surfaces of the luggage decks above, same height as, or lower than the upper ends of the seats, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, further comprising four wheels including two front wheels (Yoshihiro, 6 of Fig. 1-2) and two rear wheels (Yoshihiro, 8 of Fig. 1-2) which are behind the two front wheels in the front-rear direction of the vehicle.
The combination of Yoshihiro, Hofman, and Goosen fails to teach the locations of the upper ends of the wheels relative to the seats. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each set of the front/rear In re Japikse, 86 USPQ 70.
Regarding claim 17, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, except for in the front-rear direction of the vehicle, a total of a length of the front luggage deck and a length of the rear luggage deck is shorter than a length of the floor deck. It would have been an obvious design choice to have the total length of the luggage decks shorter than the length of the floor deck, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, Yoshihiro discloses in the up-down direction of the vehicle, a height of the upper surface of the front luggage deck is identical to a height of the upper surface of the rear luggage deck (Yoshihiro, Fig. 1).
Regarding claim 19, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, further comprising: four wheels including two front wheels (Yoshihiro, 6 of Fig. 1-2) and two rear wheels (Yoshihiro, 8 of Fig. 1-2) which are behind the two front wheels in the front-rear direction of the vehicle; and an automatic driving mechanism including: 
a driving source (Yoshihiro, motor 33 and battery 30 of Fig. 3) configured to apply driving force to at least one of the four wheels; a steering mechanism (Yoshihiro, 20 in Fig. 3 and steering mechanism 80a and 80b in Fig. 9) configured to steer at least one of the four wheels; and an automatic driving controller (Yoshihiro, Fig. 9, controller 31 controls steering driver 80a and drive circuit E to drive the motor) which automatically controls the driving source and the steering mechanism, wherein (iii) the automatic driving mechanism is at least partially provided directly below the lower end of the front 
Regarding claim 20, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 19, wherein (iii) the automatic driving mechanism is at least partially provided forward of the front end of the front seat in the state of allowing the first passenger to be seated thereon, and rearward of the rear end of the rear seat in the state of allowing the second passenger to be seated thereon (Yoshihiro, Fig. 3 and 4).
Regarding claim 21, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1 except for a maximum number of passengers seatable on the facing seats is no more than six. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to determine the maximum number of passengers seatable to be no more than six, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshihiro, Hofman, and Goosen as applied to claims 1 and 3 above, and further in view of Gokimoto et al. (US 4327656), hereinafter Gokimoto, and Atsushi (JP 2000318501A).
Regarding claim 4, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, but fails to teach the backrest variable structures.
However, Gokimoto discloses a front backrest variable structure (Gokimoto, Fig. 2) in which an upper end of the front backrest (Hofman, front backrest) is in a state of keeping posture of a passenger, the second front space is divided in the front-rear direction of the vehicle by a front surface (Hofman, see annotated Fig. 1 above) of the front backrest, the second front space including a space which is forward of a front surface of the front backrest in the state of keeping posture of a passenger (the space 
Gokimoto is considered to be analogous art because it is in the same field of passenger vehicles as Yoshihiro, Hofman, and Goosen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Goosen to incorporate the teachings of Gokimoto and modify the backrests to allow them to be foldable. Doing so would allow the vehicle to carry more cargo. 
Regarding claim 5, Gokimoto discloses a front luggage deck elongation structure (Gokimoto, Fig. 2) in which at least one of the front seat, the front backrest (Gokimoto, backrest 15 of Fig. 2), the rear seat, and the rear backrest is movable to cause the front luggage deck to elongate rearward (folded backrest serves as an extension to a luggage deck). Same motivation to combine as explained in claim 4 applies.
Regarding claim 6, Gokimoto discloses a front seat elongation structure (Gokimoto, Fig. 2) in which at least one of the front backrest (as describe in the front backrest variable structure above), the rear seat, and the rear backrest is movable to cause the front seat to elongate rearward (backrest becomes the new seat, which is longer than the original seat as shown in Hofman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Goosen to incorporate the teachings of Gokimoto and modify the backrests to allow them to be foldable, which after folded down, passengers can still sit on the backrest, which becomes a new seat longer than the original one. Doing so would accommodate passengers of various needs and carry larger cargo while still allowing passenger to sit depending on the size of the cargo. 

Regarding claim 8, Gokimoto discloses a front luggage deck elongation structure as described in claim 5 above. Same motivation to combine as explained in claim 5 applies.
Regarding claim 9, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 10, Gokimoto discloses a front luggage deck elongation structure as described in claim 5 above. Same motivation to combine as explained in claim 5 applies.
Regarding claim 11, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 12, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 14, the combination of Yoshihiro, Hofman, and Goosen in view of Gokimoto teaches the invention as claimed in claim 4, wherein (iii) when the rear surface of the front backrest is arranged to face the upper surface of the front seat (Gokimoto, when a backrest folds down) in the state of allowing the first passenger to be seated thereon in the up-down direction of the vehicle, so that the area of the front surface of the front backrest dividing the second front space in the vehicle front-rear direction is minimized (Gokimoto, the area will decrease after a backrest folds down) when viewed in the front-rear direction of the vehicle, and when the front surface of the rear backrest (Gokimoto, when a backrest folds down) is arranged to face the upper surface of the rear seat in the state of allowing the second passenger to be seated thereon in the up-down direction of the vehicle, so that the area of the rear surface of the rear backrest dividing the second rear space is minimized (Gokimoto, the area will decrease after a backrest folds down) when viewed in the vehicle front-rear direction of the vehicle. Same motivation to combine as explained in claim 4 applies.
In re Japikse, 86 USPQ 70.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshihiro, Hofman, and Goosen as applied to claims 1 above, and further in view of Boblitz (US 3504336).
Regarding claim 22, the combination of Yoshihiro, Hofman, and Goosen teaches the facing seats-type automated driving vehicle in claim 1, further comprising a roof portion (Yoshihiro, roof 21 of Fig. 1) which is provided directly above the floor deck.
The combination of Yoshihiro, Hofman, and Goosen fails to teach the roof portion is positioned so that, in the up-down direction of a vehicle, a space between a lower surface of the roof portion and the upper surface of the floor deck is insufficient for an adult passenger to stand on the floor deck in an upright state.
However, Boblitz teaches a vehicle with a roof portion (Boblitz, see annotated Fig. 1 below) is positioned so that, in the up-down direction of a vehicle, a space between a lower surface of the roof portion and the upper surface of the floor deck is insufficient for an adult passenger to stand on the 
Boblitz is considered to be analogous art because it is in the same field of passenger vehicles as Yoshihiro, Hofman, and Goosen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Goosen to incorporate the teachings of Boblitz and modify the roof portion to provide a space insufficient for the passengers to stand upright. Doing so would allow the vehicle to be manufacture with less material.

    PNG
    media_image4.png
    299
    692
    media_image4.png
    Greyscale

Figure 4 Annotated Fig. 1 of Boblitz
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
With respect to Yoshihiro (page 17 of Applicant’s response), applicant argues that it would not have been reasonable to equate the front panel B and the rear panel C of Yoshihiro to the front and rear luggage decks in claim 1 because it would contradict with the original purpose of Yoshihiro in providing workability in maintenance. Examiner respectfully disagrees. Applicant cited ¶[0003] of Yoshihiro is part of a description of prior art, not of the invention of Yoshihiro. Therefore, the problem of decrease workability due to seats does not necessarily applied. In addition, removing the panels is necessary for maintenance whether or not it is used as a luggage deck. Therefore, the workability would not deteriorate as suggested by the applicant.

On page 18 of Applicant’s response, applicant argues the bracket 20 and securing device 10 from Goosen would frustrate the purpose of Yoshihiro for securing passenger space. Examiner respectfully disagrees. The bracket 20 is above the floor, therefore it does not take up floor space. The securing device safely secures a wheelchair passenger is place, therefore it is in line with the purpose of securing passenger space of Yoshihiro. In addition, seats provides additional seating space for passengers, which aligns with the purpose of securing passenger space. Therefore, the applicant’s argument does not invalidate the motivations to combine and the combination is still considered obvious.
On page 19 of Applicant’s response, applicant argues that Hofman teaches the facing seats only in non-running modes, a driver’s seat, and a luggage area not commensurate with claim 1. Examiner respectfully disagrees. The combination incorporates Hofman’s teaching of facing seats, not the vehicle of Hofman, nor the luggage area of Hofman. Therefore, the combination is still considered obvious.
On page 19-20 of Applicant’s response, applicant argues that Goosen does not teach an automated driving vehicle, a luggage deck, and whether there is a driver’s seat. Examiner respectfully disagrees. The combination incorporates the teaching of Goosen’s foldable seat, not the entire vehicle of Goosen. Therefore, the arguments are not considered persuasive and the rejection of claim 1 as obvious over Yoshihiro in view of Goosen and Hofman is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         
/JASON S MORROW/              Primary Examiner, Art Unit 3612